We have carefully re-examined the statement of facts in the light of the State's motion for rehearing with the view of determining whether we were in error in holding the evidence insufficient to support the judgment of conviction. The testimony adduced upon the trial appears to have been accurately and fairly stated in the original opinion. Nowhere in the motion for rehearing is it suggested that we *Page 156 
omitted to set forth in the original opinion any material or salient fact which would have militated against our conclusion that the position in which prosecutrix placed herself made it impossible for appellant to penetrate her female organ. We quoted at length from the testimony of prosecutrix to show that she was occupying a position at the time of the alleged assault that would have rendered it impossible for the offense of rape to have been committed. We refer to the quotation of the testimony in the original opinion, as we deem it unnecessary to set it out again. In its last analysis, the testimony of prosecutrix fails to comport wth human experience. It follows that we are constrained to adhere to the conclusion that the evidence is not sufficient to support the conviction.
The motion for rehearing is overruled.
Overruled.